DETAILED ACTION
This action is in responsive to the Applicant’s response filed on May 25, 2021.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No 6,693,557 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Status of the Claims
Claims 1-8, 11, 14, 15, 18, 19, 20, 21, 26-80, 82, and 83 are allowed.
Claims 9, 10, 12, 13, 16, 17, 22, 23, 24, 25 and 81 are canceled. 




Allowable Subject Matter
Claims 1-8, 11, 14, 15, 18, 19, 20, 21, 26-80, 82, and 83 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1: 
	The prior art of record does not disclose a sensor for monitoring vehicles on a roadway comprising at least one signal processing circuit board having a first side for disposing signal processing components thereon and a second side having an electronically conductive ground layer, said second side of said at least one signal processing board oriented in parallel with and facing said multi-layer radio frequency circuit board in combination with the rest of the limitations of the claim. 
Claim 11:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a digitally modulated signal generator for generating a modulated signal; and oscillator for generating an RF tone; and a frequency mixer for mixing said modulated signal and said RF tone to form a signal comprised of sum and difference frequencies in combination with the rest of the limitations of the claim.  
Claim 14:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a planar antenna which comprises a plurality of series-configured loop elements arranged in a tapered array in combination with the rest of the limitations of the claim.
Claim 15:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a planar antenna which comprises a plurality of series-configured loop elements arranged in a tapered array, wherein said planar antenna comprises at least a pair of said tapered array in combination with the rest of the limitations of the claim.
Claim 18:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a coplanar loop series-fed antennas which comprises a first coplanar loop series fed-array antenna that propagates said transmit signal toward said vehicles on said roadway; a second coplanar loop series-fed array antennae that receives said transmit signal reflected from said vehicle; and wherein said first and  second series-fed array antennal include loop elements arranged in tapered arrays, in combination with the rest of the limitations of the claim.
Claim 19:
The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a coplanar loop series-fed antenna on a planar circuit board which comprises a first coplanar loop series fed-array antenna that propagates a transmit signal toward said vehicles on a roadway; a second coplanar loop series-fed array antenna that receives said transmit signal reflected from said vehicle; and said coplanar loop series-fed array antenna each comprises at least a pair of tapered arrays in combination with the rest of the limitations of the claim. 
Claim 20:
	The prior art of record does not disclose a radar based vehicular traffic sensor, comprising at least one planar loop series-fed array antenna for transmission and/or reception of said modulated electromagnetic signal, wherein each at least one planar loop series-fed array antenna includes a plurality of loops, each loop having a height that is different from other loops in the plurality of loops in combination with the rest of the limitations of the claim. 
Claim 26:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles on a roadway comprising planar antennas wherein the planar antennas comprise at least one coplanar loop series-fed array antenna on the planar circuit board, wherein each at least one coplanar loop series fed array antenna is terminated by a short-circuit transmission line in combination with the rest of the limitations of the claim. 
Claim 28, 55 and 79:
	As set forth in the previous office action, the Applicant states that Independent claims 28, 55, and 79 have been amended to further clarify that the reflected signals are processed to generated lane-by-lane traffic data. The Applicant states that Kuhn teaches an acoustic sensor system for vehicle detection and multi-lane highway monitoring. The Applicant maintains that the acoustic sensor are passive, in that they are not reacting to an emitted and then reflected sound wave. In addition, the Applicant states Kuhn fails to teach or suggest at least “wherein a digital circuit processes the data signal such that the traffic data is generated from the reflections of the signal detected by the single receive portion and comprises information of substantially all vehicles on the roadway on a lane-by-lane basis with respect to at least two different lanes on a fixed portion of the roadway.”  
	In view of the arguments presented by the Applicant, the Examiner finds the Applicant’s arguments persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees: /MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992